department of the treasury internal_revenue_service washington d c date number release date uilc memorandum for darlene roberts from tax technician david b auclair senior technician reviewer branch income_tax and accounting subject timeliness of election under former sec_121 this responds to your telephone inquiry for technical assistance regarding the timeliness of an election under former sec_121 issue is an election to exclude gain on the sale of a principal_residence under former sec_121 timely if the election is made more than three years from the time the return for the year_of_sale was filed but within two years from the payment_date of the tax on the gain from the sale conclusion the election under former sec_121 is timely if it is made at any time before the expiration of the period for making a claim_for_refund under sec_6511 for the year in which the sale_or_exchange occurred therefore an election is timely if it is made within two years from the payment_date of the tax on the gain from the sale of the residence facts under sec_1034 prior to its repeal by the taxpayer_relief_act_of_1997 the 1997_act pub_l_no 111_stat_788 a taxpayer who sold a principal_residence and purchased a new principal_residence within two years could roll over all or part of the gain on the sale of the old residence under sec_121 prior to its amendment by the 1997_act a taxpayer who had attained the age of on the date of the sale wta-n-112078-99 also had a one-time election to exclude permanently up to dollar_figure of gain on the sale of the taxpayer’s principal_residence taxpayers who sold a principal_residence and planned to roll over the gain under sec_1034 were required to report the original sale on form_2119 sale of your home even if they had not yet purchased a replacement home they were then required to file a second form_2119 reflecting whether or not they purchased a qualifying replacement residence and reporting any resulting gain the period for assessing a deficiency attributable to such gain generally did not expire until three years after the filing of the second form_2119 see former sec_1034 reg sec_1 i your office contacted taxpayers who had originally filed form_2119 but who had not filed a second form_2119 within the two-year replacement_period in a number of cases the taxpayers had failed to purchase a qualifying replacement home and a deficiency was accordingly assessed more than three years after filing their original returns but within two years after paying the deficiency certain taxpayers who had met the qualifications for the one-time sec_121 election at the time of their original sale filed refund claims based on the election discussion sec_121 as in effect prior to the 1997_act provided that the election to exclude gain from the sale_or_exchange of a principal_residence may be made at any time before the expiration of the period for making a claim for credit or refund of the tax imposed for the year in which the sale_or_exchange occurred under sec_6511 a claim for credit or refund must generally be filed within three years from the time the return was filed or two years from the time the tax was paid whichever is later a return filed before the due_date is treated as filed on the due_date see sec_6513 accordingly a taxpayer who claims the sec_121 election within two years after paying tax on the gain from the sale of the residence has made a timely election such a taxpayer is entitled to exclude gain under former sec_121 provided the taxpayer meets the sec_121 requirements on the date of the sale see publication selling your home p rev date if you have further questions regarding sec_121 or sec_1034 please contact sara p shepherd at if you have further questions regarding sec_6511 please contact andrew m irving at
